PER CURIAM.
The printed form used by the clerk of the Municipal Court in this case, entitled “Return on Appeal,” is indorsed: “Within case duly settled and allowed. Dated April 7, 1915”'—and this is signed by the trial justice. Within this cover are the minutes in a motion entitled “Samuel Papier, Plaintiff, v. William H. Reynolds and Empire Fire Proof Door Company, Defendants.” The return thus made up was filed in the clerk’s office of the Appellate Term on April 7, 1915. Both sides noticed the appeal for argument, and both parties filed briefs, and the case was submitted at the October term of this court; neither side apparently having examined the return. When the return has been filed with the clerk, it is the duty of both parties to promptly examine it, for the purpose of determining whether it is defective in any particular, and, if so found, the court is always open for the hearing of a motion to have the return corrected. This duty is especially incumbent upon the appellant, who seeks a reversal, and is therefore bound to show to the appellate court that the judgment is unfounded.
Appeal dismissed, without costs to either party.